Walker, J.
We are of opinion that the injunction imust be perpetuated in this case.
The law fixes the maximum amount of taxation for <one year at one per cent, for school purposes, but it deaves it in the discretion of the school boards whether •one per cent, or a less amount shall be levied. A levy
• was made on the taxable property of the district of one-half of one per cent, by a competent board of directors. This board of directors was succeeded by another, who -virtually set aside the first levy and levied the full amount of one per cent.
We think the first levy was legal, but that the second board of directors had no such power as would enable them to set aside the former levy, under which the tax .ought- to have been collected. The Legislature vested in the school directors a discretionary power to levy such tax , ms in their judgment the public necessities required. This •discretion when once exercised in fixing the amount of tax to be levied for any one year was exhausted, and the second board of directors could not revise and set aside the discretionary action of the former board.
Reversed and rendered.